     Case 3:19-cv-02195-H-DEB Document 68 Filed 09/08/20 PageID.682 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11
     TORREY PINES LOGIC, INC.,                         Case No.: 19-cv-02195-H-DEB
12                  Plaintiff, Counterdefendant,
                                                       ORDER:
13   v.
14   GUNWERKS, LLC,                                    (1) GRANTING PLAINTIFF’S
                                                       MOTION TO FILE DOCUMENTS
15                 Defendant, Counterclaimant.         UNDER SEAL;
16
                                                       [Doc. No. 65.]
17
18                                                     (2) DIRECTING THE CLERK TO
                                                       FILE THE PROPOSED
19
                                                       DOCUMENTS UNDER SEAL; AND
20
                                                       [Doc. No. 66.]
21
22                                                     (3) ORDERING PLAINTIFF TO
                                                       PUBLICLY FILE A REVISED
23
                                                       REDACTED VERSION OF ITS
24                                                     OPPOSITION
25
           On August 19, 2020, Defendant and Counterclaimant Gunwerks, LLC
26
     (“Gunwerks”) filed a motion for leave to file a first amended answer and counterclaims.
27
     (Doc. No. 62.) On September 4, 2020, Plaintiff and Counterdefendant Torrey Pines Logic,
28

                                                   1
                                                                             19-cv-02195-H-DEB
     Case 3:19-cv-02195-H-DEB Document 68 Filed 09/08/20 PageID.683 Page 2 of 2



 1   Inc. (“TPL”) filed an opposition to Gunwerk’s motion. (Doc. Nos. 66, 67.) On September
 2   4, 2020, TPL also filed a motion to file under seal its opposition and Exhibit C to its
 3   opposition. (Doc. No. 65.)
 4         TPL seeks to seal these documents pursuant to the Court’s protective order, (Doc.
 5   No. 63), because they contain confidential information. (Doc. No. 65 at 1.) After
 6   reviewing the documents in question, the Court concludes that good cause exists to seal
 7   the documents. Accordingly, the Court grants TPL’s request to file the documents under
 8   seal without prejudice to the Court modifying this order at a later time or using the
 9   information in a written order, and the Court directs the Clerk to file the proposed
10   documents under seal.
11         Nevertheless, the Court notes that with respect to its opposition brief, TPL seeks to
12   seal the entire document. Although the opposition contains some sealable information, the
13   entire document is not sealable. (See Doc. No. 66.) Thus, TPL’s sealing request is not
14   narrowly tailored. See Ervine v. Warden, 214 F. Supp. 3d 917, 919 (E.D. Cal. 2016) (“Any
15   order sealing documents should be ‘narrowly tailored’ to remove from public view only
16   the material that is protected.” (citing Press-Enterprise Co. v. Superior Court, 464 U.S. 501,
17   513 (1984))). As a result, the Court orders TPL to publicly file a revised redacted version
18   of its opposition within seven (7) days from the date this order is filed.
19         IT IS SO ORDERED.
20   DATED: September 8, 2020
21
                                                   MARILYN L. HUFF, District Judge
22                                                 UNITED STATES DISTRICT COURT
23
24
25
26
27
28

                                                   2
                                                                                   19-cv-02195-H-DEB
